NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 3, 2022


                     S22A0229. CALDWELL v. THE STATE.


        MCMILLIAN, Justice.

       Willie Caldwell appeals his conviction for felony murder

arising out of the shooting death of Ricardo McPherson. 1 On appeal,

Caldwell asserts that the evidence presented at his trial was

insufficient to sustain his conviction because a key witness was an



       1McPherson was killed on September 15, 2008, and in July 2011, a
Dougherty County grand jury indicted Caldwell, Theojuana McCullar, and
Jatarious Bronner for one count of felony murder (Count 1) and one count of
aggravated assault (Count 2). Caldwell was also indicted for another count of
aggravated assault (Count 3). McCullar and Bronner are not parties to this
appeal.
      At a joint trial of all three co-indictees conducted from July 9 to July 18,
2018, a jury found Caldwell guilty of all counts. McCullar and Bronner were
found not guilty of felony murder, but were found guilty of aggravated assault.
On July 19, 2018, the trial court sentenced Caldwell to life imprisonment for
felony murder. The remaining counts were merged for sentencing purposes.
Caldwell filed a motion for new trial on August 6, 2018, which was amended
through new counsel on July 12, 2019. After a hearing, the trial court denied
the motion as amended on August 6, 2021. Caldwell filed a notice of appeal on
August 20, 2021; the case was docketed to the term of this Court beginning in
December 2021 and submitted for a decision on the briefs.
accomplice and her testimony was not corroborated and that the

trial court erred by failing to give a curative instruction after the

District Attorney’s prejudicial closing argument. Although we

conclude that the evidence was sufficient under the accomplice-

corroboration statute to convict, we determine that the trial court

should have provided a curative instruction for the District

Attorney’s erroneous argument and that the error was harmful, so

we reverse.

     The evidence presented at trial showed that on September 15,

2008, McPherson was in his apartment in Dougherty County,

talking on the phone with a work colleague, Shabreka Perry. Perry

testified that she and McPherson were having a casual conversation,

when, through the phone, Perry heard a knock on McPherson’s door;

McPherson asked who it was, and a female voice answered,

“Brittany.” McPherson said, “Brittany? I don’t know a Brittany.”

Next, Perry heard McPherson say, “You can have whatever you

want. Just don’t shoot.” Perry testified that she then heard a

“thump” and McPherson say, “Oh, man. That’s f***ed up.” After

                                 2
Perry called 911 from another cell phone, she remained on the line

with McPherson, but he was not responding to her. Perry testified

that she heard “scruffling and furniture moving” but nothing else.

      Sergeant     Jennifer     Hausman       from     the   Albany     Police

Department responded to the scene and found McPherson dead.

Sergeant Hausman testified that based on evidence collected at the

scene, at least two shots were fired – one shot struck the bottom of

the couch, and one shot went through the ceiling. The pillows from

the couch were thrown around the living room, and the drawers

were pulled out from a dresser located in the bedroom.2 Sergeant

Hausman testified that she had no knowledge of any DNA,

fingerprint, or other physical evidence that would link any suspect

to the crime scene. Another officer also responded to the crime scene

that day, and his initial investigation showed that McPherson was

a drug dealer.

      The medical examiner who performed McPherson’s autopsy


      2 Sergeant Hausman also testified that whoever ransacked the
apartment did not take the computer, laptops, phone, or any other electronics
including the television; the person also left the car keys and the car outside.
                                       3
testified that McPherson died as a result of a gunshot wound and

that stippling on the body showed that the barrel of the gun was

within four feet of the victim when the fatal shot was fired.

     Over a year later, in October 2009, a man came to the Albany

Police Department to talk about the McPherson case. From this new

information, Officer Charlie Roberts developed a lead, Shyquandria

Williams; he contacted Williams and she agreed to come to Albany

to provide information about the McPherson case. Based on

Williams’s statement, which was recorded, Caldwell, Jatarious

Bronner, and Theojuana McCullar were determined to be suspects

in McPherson’s murder.

     At trial, the State’s case rested almost entirely on Williams’s

testimony. Williams testified that she and McCullar went to high

school together, were good friends, and in 2008 lived together off and

on. Williams was in a sexual relationship with Caldwell in 2008; she

also knew Bronner but was not in a relationship with him. On

September 15, 2008, Williams was with McCullar, Caldwell, and

Bronner. The group was looking for marijuana and decided to drive

                                  4
to Albany to find it. McCullar drove, Williams rode in the front

passenger seat, and Caldwell and Bronner sat in the back seat.

Williams testified that she “[thought Caldwell] made a phone call

once” and that the group ended up at McPherson’s apartment to

purchase marijuana. Caldwell told Williams to knock on the

apartment door because McPherson would answer the door for a

woman. Williams went to the door and knocked, with Caldwell

standing next to her. McPherson asked who it was, and she said, “I

came to purchase some weed.”3 As McPherson was opening the door,

Caldwell shoved Williams out of the way and entered the apartment.

Williams turned from the apartment doorway and walked down the

stairs back towards the car; as she was leaving, she heard a gunshot.

She started running toward the car, where McCullar was waiting in

the driver’s seat. Williams got in, and McCullar pulled the car down

the road and then made a U-turn to go back and pick up Caldwell

and Bronner.


     3 Perry, the 911 caller, testified on cross-examination that she never
heard the voice at McPherson’s door mention anything about coming “to
purchase some weed.”
                                    5
     Williams testified that McCullar never left the car; Williams

did not see Bronner enter the apartment, but saw him exiting the

apartment. Williams testified that when she and Caldwell

approached McPherson’s door, they had a couple of dollars for a

“sack of weed.” But, she explained, after they left McPherson’s

apartment, the group drove back to McCullar’s house where they

drank alcohol and smoked more weed than they would have been

able to purchase with the little money they had at the beginning of

the night. The next morning, Williams heard about McPherson’s

death and saw on the news “them bringing his body out of the

apartment.” She testified that this was the same apartment she had

been to the day before where she heard the gunshot.

     After police officers interviewed Williams in 2009, she was

charged with the murder of McPherson. Her murder warrant was

issued on November 1, 2009, but she was never indicted, and the

warrant was eventually dismissed on May 27, 2016. On the morning

of Williams’s testimony at trial in July 2018, she entered into an

immunity agreement with the District Attorney whereby she was

                                6
granted immunity from prosecution in exchange for her agreement

to testify.4 Williams testified that in 2009, her attorney began

negotiations with the District Attorney to secure immunity for her

and as a result she was not indicted in 2011 along with Caldwell,

McCullar, and Bronner. Williams’s recorded interview with police

officers in October 2009 was played for the jury. In that interview,

Williams told the police, “I swear to God I have never seen

[McPherson] before”; she admitted at trial that this statement was

a lie. Williams also told police officers in the interview that Caldwell

went to buy weed from McPherson, and the deal went bad, but that

she was not there when it happened. Williams testified at trial that

this statement was also a lie. Also during the interview, Williams

stated that Caldwell was in the alley behind McPherson’s apartment

when he called McCullar to come pick him up and that Williams

herself never got out of the car and did not hear a gunshot. Williams

admitted that this story, too, was a lie. When Caldwell’s defense



     4 Williams’s murder warrant, warrant dismissal, and immunity
agreement were all admitted into evidence at trial.
                                   7
attorney asked Williams if she had “lost track of how many fibs [she

had] already told,” Williams answered, “Yes, ma’am.” Neither

Caldwell nor his co-defendants testified at trial, and there was no

evidence admitted of any statements that they may have previously

given.

      1. In his first enumeration of error, Caldwell asserts that the

evidence was insufficient to sustain his convictions under OCGA §

24-14-8 because: (1) Williams was the sole witness implicating

Caldwell in the crimes, (2) she was an accomplice, and (3) her

testimony was not corroborated.5 On appeal, the State does not

contest Caldwell’s first and third assertions but argues that the

evidence was sufficient because the jury could have determined that


      5 Caldwell does not assert that the evidence was insufficient as a matter
of constitutional due process, nor could he on the basis of lack of accomplice
corroboration. That is because “although Georgia law requires independent
corroboration of an accomplice’s testimony to secure a conviction, federal law
does not require such corroboration and, thus, a failure to corroborate
accomplice testimony [does] not offend constitutional due process.” State v.
Grier, 309 Ga. 452, 456 (2) (847 SE2d 313) (2020) (citing Llewellyn v.
Stynchcombe, 609 F2d 194, 196 (5th Cir. 1980)). See also Jackson v. Virginia,
443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979); Grier, 309 Ga.
at 455-56 (2) (“As a matter of federal constitutional due process the evidence .
. . was sufficient to sustain the convictions, regardless of whether it showed
[the witness] to be an accomplice.” (citation omitted)).
                                       8
Williams was not an accomplice, such that her testimony did not

need to be corroborated.

      OCGA § 24-14-8 provides that “[t]he testimony of a single

witness is generally sufficient to establish a fact,” but in “felony

cases where the only witness is an accomplice, the testimony of a

single witness shall not be sufficient” to support a defendant’s

convictions but instead requires corroboration. “[W]here the

evidence presented at trial could support a finding that a witness

acted as an accomplice, it is for the jury to determine whether the

witness acted in such a capacity.” Doyle v. State, 307 Ga. 609, 612

(2) (a) (837 SE2d 833) (2020).

      Here, evidence was presented that Williams was an

accomplice, so that issue was properly submitted to the jury. 6 The

jury was given instructions on Georgia’s accomplice-corroboration


      6It appears that the State’s original theory, as explained in the District
Attorney’s opening statement, was that Williams was an accomplice to the
robbery and shooting by participating in the planning of the robbery and luring
McPherson into opening the apartment door. However, on the morning that
Williams was expected to testify, the State announced that it had awarded
Williams immunity from prosecution, and Williams then testified, identifying
Caldwell and the other co-defendants as participating in the robbery and
shooting.
                                       9
requirement, as well as the test for determining whether a witness

is an accomplice. Although the trial court originally stated an

intention to give the jury a special interrogatory form to determine

whether Williams was an accomplice, the court declined to submit a

special verdict form to the jury on this issue. On appeal, Caldwell

makes no argument that these instructions or the verdict form were

erroneous in any way. Instead, Caldwell asserts that because there

was no special verdict on the issue, the jury could have (and should

have) determined that Williams was an accomplice, such that her

uncorroborated testimony was insufficient to convict. We disagree.

     Long-standing authority in Georgia provides that when the

issue of whether a witness was an accomplice was submitted to the

jury and there was evidence allowing the jury to find that the

witness was not an accomplice, corroborating evidence is not

required to sustain a guilty verdict on appeal. See, e.g., Hargrove v.

State, 125 Ga. 270, 274 (54 SE 164) (1906) (even joint indictment

and guilty plea of witness do[] not eliminate the jury question as to

whether the witness was an accomplice); Roberts v. State, 55 Ga.

                                 10
220, 222 (1875) (if the jury could have found, based on the evidence,

“either that [the sole testifying witness] was not an accomplice, or

that he was supported, if an accomplice, the verdict is sustained”

(emphasis added)). See also Sosebee v. State, 156 Ga. App. 325, 326

(274 SE2d 717) (1980) (because the jury could conclude that the

witness was not an accomplice, “[t]he fact that no corroborating

evidence may have been presented does not . . . present grounds for

reversal”); Handsford v. State, 147 Ga. App. 665, 665 (1) (249 SE2d

768) (1978) (“Under the evidence presented, the witness may have

been an accomplice, or he may not have been. Leaving the issue to

the jury was undoubtedly correct. . . . The jury was authorized to

find either that the witness was not an accomplice, or that he was

and his testimony was corroborated.”). More recently, we have

continued to hold that if the evidence authorizes a jury to find that

the witness was not an accomplice, the evidence may be sufficient to

convict without corroboration. See, e.g., Montanez v. State, 311 Ga.

843, 848-49 (1) (b) (860 SE2d 551) (2021) (“However, the evidence

may also authorize a properly instructed jury to find that a witness

                                 11
was not an accomplice, and in that case, the testimony of that

witness is sufficient to convict the defendant.”); State v. Grier, 309

Ga. 452, 456 (2) (847 SE2d 313) (2020) (holding that the evidence

was legally sufficient because the jury could have found that the

witness was not an accomplice, eliminating the necessity of

corroborating testimony). 7

      Here, the jury was instructed on the pertinent legal principles,

the general verdict did not specify whether the jury found that

Williams was an accomplice, and the jury could have inferred from

Williams’s testimony that she had no prior knowledge of Caldwell’s

intent to shoot McPherson or do anything other than buy marijuana



      7 Although not cited by the parties, we have identified one case in which
this Court has held that a new trial was required when the sole witness could
have been an accomplice, but there was no corroborating evidence. See Milton
v. State, 248 Ga. 192, 198 (2) (282 SE2d 90) (1981) (“[T]he trial court did err in
not granting the defendant a new trial because under the charge of the court
the jury could have found that [the witness] was an accomplice and that her
testimony . . . was corroborated, when her testimony was not corroborated as
required by law.”). Because Milton has been implicitly overruled by subsequent
cases such as Montanez and Grier, this Court is not bound by that outlier
holding. See White v. State, 305 Ga. 111, 122 n.10 (3) (823 SE2d 794) (2019)
(“When [the Supreme Court of Georgia] finds discordant opinions among its
own horizontal precedents, . . . the court generally follows its decision in the
most recent case, which must have tacitly overruled any truly inconsistent
holding.” (citation and punctuation omitted)).
                                       12
and that she did not participate in the shooting. Thus, viewing the

evidence in the light most favorable to the verdict, the jury could

have reasonably concluded that Williams was not an accomplice in

the charged crimes, meaning her testimony did not require

corroborating evidence, and as a result, the evidence was sufficient

to support Caldwell’s conviction as a matter of Georgia statutory

law. See Montanez, 311 Ga. at 848 (1) (b); Grier, 309 Ga. at 456 (2).

      2. Caldwell also contends that the trial court erred by failing to

give a curative instruction to the jury in response to comments made

by the District Attorney during closing arguments that were

prejudicial and referred to matters not in evidence.8




      8    The State asserts that only plain error review is available because,
despite defense objections to the District Attorney’s statements and requests
for a curative instruction, no party actually provided the court with proposed
language to use in a curative instruction. Pretermitting whether plain error
review is available for this type of error, the objection and request for a curative
instruction were sufficient to preserve the issue for ordinary appellate review.
See O’Neal v. State, 288 Ga. 219, 221 (1) (702 SE2d 288) (2010) (“Nowhere in
[OCGA § 17-8-75] is there a requirement for defense counsel to specifically
request additional remedies after interposing an objection to the improper
statements made by a prosecutor. . . . [T]his Court’s most recent authorities
interpreting the statute have allowed appellate review of a trial court’s failure
to . . . give a curative instruction where defense counsel did nothing more than
interpose an objection to the prosecutor’s improper statements.”).
                                        13
      The trial court held multiple conferences during trial about the

proper accomplice-corroboration instructions and whether to

provide a special interrogatory for the jury to explicitly determine

whether Williams was an accomplice, initially deciding to provide

the special interrogatory. However, after counsel for the co-

defendants gave their closing arguments, the trial court changed its

mind about the special interrogatory and read into the record the

instruction that it intended to give about how the jury was to

determine whether Williams was an accomplice. 9


      9 The trial court informed counsel that this was the instruction that it
intended to give:
      The test for determining whether a witness is an accomplice is this:
      Could the witness herself have been indicted for the offenses as a
      [principal] or party to the crime? If she could have been so indicted
      as a [principal] or party to the crime, she is considered an
      accomplice under Georgia law.
                                       ....

      If she could not have been indicted as a [principal] or party to the
      crime, then she is not considered an accomplice under Georgia law.
      As far as the issue of possible indictment, when a grand jury hears
      a case to determine if a case is indicted, typically it is brought
      forward by the state and the potential defendant and defense
      counsel are not present. The grand jury sits not to determine
      innocence or guilt. But to assess whether there is an adequate
      basis for bringing a formal, criminal charge in making a decision
      on whether to indict a person with a criminal charge, the grand

                                      14
     The District Attorney then gave his closing argument. As to

whether Williams was an accomplice, the District Attorney first

informed the jury:

     My commitment is to not let those who have violated the
     law go uncharged. It is my commitment that I do not
     charge and convict anyone if there is no evidence to
     support them being convicted or charged. That’s my role
     in this process.

He further argued:

     In fact, all people that are charged, the decision to make
     charges is the District Attorney’s decision. When you look
     at the indictment, you’ll see Gregory W. Edwards, District
     Attorney brought this indictment against these
     individuals . . . . [N]ot even the Judge has that role, to
     decide who goes forward in terms of charges. That’s a
     decision that the District Attorney makes.

Moreover, the District Attorney told the jury:

     [S]he was not indicted. She was not charged, because she
     was not a knowing and willing accomplice to robbery and
     murder. . . . That’s why I gave her a written agreement
     that this was my findings, that she should be immune

     jury must determine whether there is probable cause to believe
     that a crime has been committed and where there is probable cause
     to formally charge a defendant by indictment.
                                   ....

     You, the jury, must decide whether Shyquandria Williams was an
     accomplice to defendant as to the charges you are considering in
     this bill of indictment.
                                    15
     from this case, because she didn’t do anything that
     indicated that she was active in this situation. That’s a
     decision I made. That’s on me. . . . Now, again, I’ll explain
     to you that she was not indicted as a party to the crime,
     because she was not an accomplice.

He concluded that “she was not indicted. She was not charged,

because she was not a knowing and willing accomplice to robbery

and murder.”

     Following closing arguments, and outside the presence of the

jury, Bronner’s and Caldwell’s attorneys made a request for curative

instructions to inform the jury that “the District Attorney is not the

person that determines” whether Williams was an accomplice. The

trial court denied the request, but noted the defense exception for

the record. After the jury was charged with the instruction that the

trial court had presented to the attorneys before the District

Attorney’s closing argument, Caldwell’s attorney renewed her

objection about the need for a curative instruction. 10


     10 However, no one objected to the instructions about how the jury was
to determine whether Williams was an accomplice, nor has Caldwell raised
this as error on appeal. Therefore, we do not address the propriety of that
charge. But we note that these instructions are not consistent with cases in

                                    16
      On appeal, Caldwell contends that the District Attorney’s

closing argument, as quoted above, was highly prejudicial and

referred to matters not in evidence and that the trial court’s final

instructions to the jury were not sufficient to cure this prejudice. We

agree.

      OCGA § 17-8-75 provides:

      Where counsel in the hearing of the jury make statements
      of prejudicial matters which are not in evidence, it is the
      duty of the court to interpose and prevent the same. On
      objection made, the court shall also rebuke the counsel
      and by all needful and proper instructions to the jury
      endeavor to remove the improper impression from their
      minds; or, in his discretion, he may order a mistrial if the
      prosecuting attorney is the offender.

The District Attorney referred to a number of matters not in




which we have held that even if a witness is indicted for the crimes charged,
the jury is authorized to find that the witness is not an accomplice. See Johnson
v. State, 288 Ga. 803, 806 (3) (708 SE2d 331) (2011) (“We have long held that
it is not error to submit to the jury the question of whether a witness for the
state was or was not an accomplice even where the witness has confessed to
being an accomplice and has been jointly indicted with the defendant on trial.”
(cleaned up)); Almand v. State, 149 Ga. 182, 183 (b) (99 SE 795) (1919) (court
did not err in instructing the jury to determine whether or not State’s witness
was an accomplice, even where “[the witness] was a confessed accomplice and
was jointly indicted” in the crime). See also Christian v. State, 277 Ga. 775, 776
(1) (596 SE2d 6) (2004) (“[T]he fact that [the witness] was initially indicted for
the victim’s murder does not, without more, render her an accomplice.”).
                                       17
evidence concerning his role and authority in choosing whom to

indict, his sworn duty not to indict those who have not committed a

crime, and his sole authority to determine whom to indict. See

Conner v. State, 251 Ga. 113, 123 (6) (303 SE2d 266) (1983)

(concluding that it was error for the prosecutor to argue in closing

about his prior prosecution experience and the frequency with which

he had sought the death penalty); High v. State, 247 Ga. 289, 292 (7)

(276 SE2d 5) (1981) (improper for district attorney to introduce

himself in opening statement by saying “I’ve been your district

attorney for the last nineteen years”), overruled in part on other

grounds by Wilson v. Zant, 249 Ga. 373 (290 SE2d 442) (1982). Thus,

the trial court erred in refusing to give a curative instruction as

requested. See OCGA § 17-8-75.

     However, “[a] trial court’s error in not fulfilling its duty under

OCGA § 17-8-75 is subject to harmless error analysis.” Stephens v.

State, 307 Ga. 731, 734 n.4 (1) (a) (838 SE2d 275) (2020) (citing

Arrington v. State, 286 Ga. 335, 345-46 (16) (a) (687 SE2d 438

(2009)). “For nonconstitutional harmless error, the State has the

                                  18
burden to show that it was highly probable that the error did not

contribute to the verdict.” Bozzie v. State, 302 Ga. 704, 708 (2) (a)

(808 SE2d 671) (2017). In conducting this analysis, “we review the

record de novo and weigh the evidence as we would expect

reasonable jurors to have done.” Saxton v. State, 313 Ga. 48, 51 (2)

(b) (867 SE2d 130) (2021) (citation and punctuation omitted).

     Here, the evidence that Williams was an accomplice was

strong. She admitted that she participated in the plan to go to

McPherson’s apartment to obtain marijuana and that she knocked

on his door because the group had decided that McPherson would

more likely open the door for a woman. Although Williams did not

go into the apartment, she heard a gunshot as she was turning away.

She then left with the group and smoked the marijuana obtained

from McPherson’s apartment, which she noted was more in quantity

than the money that the group had for the purchase. See Harper v.

State, 298 Ga. 158, 160 (780 SE2d 308) (2015) (“Whether a person is

a party to a crime may be inferred from that person’s presence,

companionship, and conduct before, during, and after the crime.”

                                 19
(citation and punctuation omitted)). Later, Williams was questioned

by the police about the incident, and at trial, she admitted that she

lied repeatedly in that interview. Moreover, a warrant was obtained

for her arrest for the murder, but on the day of her testimony at trial,

Williams entered into an immunity agreement in exchange for her

testimony.

     During the arguments regarding Caldwell’s motion for a

directed verdict, the District Attorney conceded to the trial court

that the State had offered no evidence, other than Williams’s

testimony, that would place Caldwell or his co-defendants at the

crime scene. Knowing that no evidence would corroborate Williams’s

testimony if she were found to be an accomplice, and that the trial

court had in fact concluded that there was no corroborating evidence

before denying Caldwell’s motion for a directed verdict, the District

Attorney argued in closing that regardless of the evidence in the

record, the District Attorney was the sole arbiter of whether

Williams could be indicted and that she was not indicted because he

made that determination, implying based on the jury instruction

                                  20
that she could not be an accomplice. The prejudicial nature of these

statements was compounded by the District Attorney’s assertion of

authority over that of the trial court. Even though the trial court

subsequently instructed the jury that it was to determine whether

Williams was an accomplice, the trial court also told the jury that

whether a witness is an accomplice is based on whether she could be

indicted for the same crimes. The District Attorney’s arguments

suggested to the jury that because of the District Attorney’s

authority, the decision about whether to indict (and consequently

whether Williams was an accomplice) had already been made, so the

jury did not have to make that determination, and the trial court’s

subsequent charge to the jury can be reasonably construed as

reinforcing that argument.

     For these reasons, we conclude that the State has not carried

its burden of showing that it is highly probable that the District

Attorney’s uncorrected argument did not contribute to the verdict.

The only way for the jury to properly find Caldwell guilty, given the

lack of corroborating evidence, was to find that Williams was not an

                                 21
accomplice, and we cannot say that it is highly probable that the

District Attorney’s argument did not contribute to that finding.

Thus, we conclude that the failure to provide a curative instruction

was harmful error, and we must reverse Caldwell’s convictions. See

Jones v. State, 292 Ga. 656, 661-62 (2) (740 SE2d 590) (2013) (where

evidence against defendant was not overwhelming, the prejudice

from prosecutor’s statements in closing argument regarding the

defendant’s involvement in a prior gang related shooting was not

cured by trial court’s general instruction that “opening statements

and closing arguments are not evidence” because the “general

instruction given by the trial court was an inadequate curative

measure and did not serve ‘to remove the improper impression from

[the jurors’] minds,’ as required by OCGA § 17-8-75”).

     In so doing, we acknowledge that this Court has often

concluded that an improper argument or comment by a prosecutor

was not harmful error, particularly where the evidence of guilt was

strong. See, e.g., Conner, 251 Ga. at 123 (6) (prosecutor’s erroneous

argument in closing was ultimately harmless error); High, 247 Ga.

                                 22
at 292 (7) (district attorney’s improper statement was harmless

error). But we cannot reach the same conclusion in this case. The

evidence that Williams was an accomplice was strong, and her

credibility was significantly impeached by her prior inconsistent

statements and immunity deal; there was no corroborating evidence

of Caldwell’s guilt at all; the District Attorney’s arguments were

clearly improper; and the trial court overruled requests to cure the

inappropriate arguments. Under these circumstances, we must

conclude that the error in this case was harmful.

     S22A0796 (A7-016)Judgment reversed. All the Justices concur.




                                23
      MCMILLIAN, Justice, concurring.

      Although I believe that Division 1 of the Court’s opinion

faithfully applies our precedent and correctly concludes that Milton

v. State, 248 Ga. 192, 198 (2) (282 SE2d 90) (1981), is out of line with

the great weight of authority, I write separately to express my

concern that this Court has over time essentially gutted the

accomplice corroboration requirement currently found in OCGA §

24-14-8.11 The rule is apparently this – so long as the jury is properly


      11 A version of this statute has been in Georgia’s code since its very
conception. Georgia enacted its first comprehensive code in 1860, and “[t]hat
code went into effect January 1, 1863.” Jefferson James Davis, The Georgia
Code of 1863: America’s First Comprehensive Code, 4 J. S. LEGAL Hist. 1
(1995-1996). Referred to as the Code of 1863, it included the rules of evidence,
and the first version of Georgia’s accomplice corroboration statute. See Paul S.
Milich, Georgia’s New Evidence Code – An Overview, 28 GA. ST. U. L. REV. 379,
380 (2012). That initial version of the statute provided:
      The testimony of a single witness is generally sufficient to
      establish a fact. Exceptions to this rule are made in specified cases:
      such as to convict of treason or perjury; in any case of felony, where
      the only witness is an accomplice; and to rebut a responsive
      statement in an answer in equity – in these cases (except in
      treason) corroborating circumstances may dispense with another
      witness.
Ga. Code of 1863, Title 10, Chapter 1, § 3678: Number of Witnesses Necessary.
The language in the statute regarding accomplice corroboration in felony cases

                                      24
charged on the definition of an accomplice and the corroboration

requirement, no corroboration is required even if the witness admits

to being an accomplice and the State treats her as one. And when

there is no special interrogatory to require the jury to determine

explicitly whether the witness is an accomplice, a verdict of guilty is

upheld based solely on the witness’s testimony without a scintilla of

corroborating evidence.

      This rule is problematic in cases like this one where there was

no evidence, as a matter of law, from which the jury could have

determined that Williams’s testimony was corroborated, yet the trial

court is permitted to charge that if the jury determines that the

witness is an accomplice, there must be corroborating evidence to

convict, which suggests that there is some evidence from which a

jury could reasonably find corroboration. And all we have at the end

of the day is a general verdict of guilty, which could have rested on



has remained materially the same as it has been carried forward into new
codes. See Code 1868, § 3702; Code 1873, § 3755; Code 1882, § 3755; Civil Code
1895, § 5156; Penal Code 1895, § 991; Civil Code 1910, § 5742; Penal Code
1910, § 1017; Code 1933, § 38-121; former OCGA § 24-4-8; and OCGA § 24-14-
8.
                                     25
an erroneous determination that Williams’s testimony was

corroborated. We recognized the same problem in Milton. See Castell

v. State, 250 Ga. 776, 792 (301 SE2d 234) (1983) (“The [Milton] court,

however, erroneously gave a charge to the jury which would have

allowed the jury to find that the testimony of the alleged accomplice

had been corroborated, when there was no evidence in the case from

which the jury could have found such corroboration.”).

     But our cases have generally “deem[ed] harmless a jury

instruction that indicates that a defendant could be found guilty

under a theory for which there was no evidence or even argument.”

Wilkins v. State, 308 Ga. 131, 139 (839 SE2d 525) (2020). See Wetzel

v. State, 298 Ga. 20, 36 n.17 (779 SE2d 263) (2015) (“[G]enerally it

is not [harmful] error to charge the jury on a portion of the Code

section that may be inapplicable under the facts in evidence.”)

(citation and punctuation omitted). Thus, even if a defendant like

Caldwell asserts unsuccessfully at trial that the trial court should

have instructed the jury that if it found the witness to be an

accomplice, it has to acquit for lack of corroborating evidence and is

                                 26
found guilty, it likely would not make a difference in the result of

the appeal.

      Moreover, I find this Court’s application of the accomplice

corroboration requirement in felony cases to be particularly

troubling because we have repeatedly held that where a general

verdict in a civil case prohibits the Court from determining if the

jury’s verdict was returned on a proper basis, a new trial is required.

See, e.g., Southeastern Pain Specialists, P.C. v. Brown, 303 Ga. 265,

273 (811 SE2d 360) (2018) (reversing because “when a case is

submitted to a jury on both erroneous and proper bases and the jury

returns a general verdict such that we cannot determine on which

basis the verdict was entered, the verdict cannot stand”);12 Ga.

Power Co. v. Busbin, 242 Ga. 612, 616-17 (250 SE2d 442) (1978)

(finding that because plaintiff’s case against his former employer

and former supervisor was erroneously submitted to jury on


      12Brown also held that in civil cases, “[a]n error in the charge that injects
issues not raised by the pleadings and evidence is presumed to be harmful.”
303 Ga. at 272 (2) (b) (citing Seibers v. Morris, 226 Ga. 813, 816 (3) (177 SE2d
705) (1970)). However, as explained above, in criminal cases, such errors are
usually deemed harmless. See Wilkins, 308 Ga. at 139.
                                        27
multiple theories, although correctly submitted on at least one

theory, “the verdict cannot stand for the reason that this court

cannot determine whether the verdict was entered upon a proper

basis”); Southern R. Co. v. Hardin, 107 Ga. 379, 383 (33 SE 436)

(1899) (“As it is uncertain which cause of action the jury considered

in awarding the damages, they being at liberty under the charge of

the court to consider both, [and where there was no evidence to

support one of the causes of action,] the verdict must be set aside

and a new trial awarded.”). See also Godwin v. Godwin, 265 Ga. 891,

892 (463 SE2d 685) (1995) (same; citing Busbin, 242 Ga. at 617)). It

is incomprehensible and unfair that criminal defendants do not get

the same benefit of the doubt and a new trial under similar

circumstances. Cf. Williams v. Harvey, 311 Ga. 439, 451 (1) (b) (858

SE2d 479) (2021) (discussing need to “course-correct an important

aspect of appellate procedure by not affording, without a statutory

or constitutional basis, civil litigants greater rights to appellate

review than criminal defendants in non-death penalty cases”).

     However, even though I have doubts about how this Court has

                                 28
applied the accomplice corroboration requirement in circumstances

such as this one, it is not clear to me that overturning more than a

century worth of case law is the right solution at this juncture given

the relatively few reported cases in which there is no corroboration

at all. Instead, if defendants request, and trial courts permit, the use

of a special interrogatory on the issue of whether the witness is an

accomplice would allow appellate courts to be able to review whether

OCGA § 24-4-18 was properly applied. Of course, this assumes that

the trial court, in its discretion, will permit the use of special

interrogatories.13 See Rogers v. State, 282 Ga. 659, 661 (2) (b) (653

SE2d 31) (2007), overruled on other grounds by State v. Lane, 308

Ga. 10, 23 (838 SE2d 808) (2020) (rejecting contention that trial

court abused its discretion by not submitting to the jury special

interrogatories on mental capacity).

      For these reasons, I write separately to express my concerns

about Division 1 and posit a potential resolution. However, if the


      13 I recognize that the trial court and the State may have the incentive
to use a general verdict because any error will be less apparent and therefore
the chance of affirmance will be greater.
                                     29
Court begins to see the State taking advantage of the accomplice

corroboration rules to present felony cases without corroboration,

insulated from appeal through general verdicts, I would encourage

the Court to revisit the issue.

     I am authorized to state that Justice Colvin joins this

concurrence.




                                  30